Citation Nr: 0805116	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-33 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
January 1953.  He died in April 2004.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant indicated a desire for a videoconference 
hearing before a Board member on her October 2005 VA Form 9.  
A videoconference hearing was scheduled, and on June 29, 
2006, notice was sent to the appellant regarding the date of 
this hearing, namely, July 31, 2006.  Attached to the 
appellant's hearing notification was a form to be returned to 
the RO on which she could either (1) confirm that she would 
attend the July 31, 2006, videoconference hearing; (2) change 
her request to a Travel Board hearing; or (3) withdraw her 
hearing request.  

Documentation associated with the claims folder indicates 
that the appellant did not appear for her scheduled 
videoconference hearing on July 31, 2006.  However, also of 
record is a copy of the form described above on which the 
appellant indicates that she now desires a Travel Board 
hearing.  The signature on this document is dated July 6, 
2006, which is well within the two week time limit for 
requesting a hearing change.  See 38 C.F.R. § 20.702(c)(1) 
(2007).  This document, however, also has a date stamp of 
August 3, 2006, although it not clear what organization 
received the document on this date or if the date stamp 
reflects a date of receipt.  If this is accepted as the date 
of receipt by the Board, her request for a change is presumed 
to have been sent prior to her hearing date, but untimely for 
the purpose of not requiring a showing of good cause.  Id.  
See also 38 C.F.R. § 20.305 (computation of time limit for 
filing).

In light of the above circumstances the Board concludes that 
a remand for a Travel Board hearing is necessary.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304(a) (2007).  In making its 
determination the Board has considered that the June 29, 
2006, hearing notice was sent to the appellant more than 30 
days prior to her scheduled hearing.  Nowhere on this letter, 
nor on the attached form, was she notified that a completed 
form must be received at least two weeks prior to her 
scheduled hearing, and/or that if it was received after such 
time that she would need to provide good cause for why her 
request for a Travel Board hearing should be granted.  With 
the confusion as to when VA received the appellant's 
requested change in hearing type (date stamp versus signature 
date, with no clarity as to who supplied the date stamp or 
why), the Board finds that her request was timely received 
and that there is no need to consider whether good cause for 
her request is shown.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing per her request.  Appropriate 
notification should be given to the 
appellant and her representative, if any, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


